PER CURIAM:
Linda J. Cobb appeals the district court’s order dismissing this Title VII action for failure to state a claim and insufficient service of process. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cobb v. Department of Veterans Affairs, No. 1:04-cv-00872-WLO, 2006 WL 156876 (M.D.N.C. Jan. 20, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.